United States Court of Appeals
                     For the First Circuit


No. 20-1869

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                     STEPHEN Z. HARVEY, JR.,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Denise J. Casper, U.S. District Judge]


                             Before

                    Lynch, Selya, and Barron,
                         Circuit Judges.


     Jonathan Scott Lauer, Assistant Federal Public Defender, for
appellant.
     Alexandra W. Amrhein, Assistant United States Attorney, with
whom Nathaniel R. Mendell, Acting United States Attorney, was on
brief, for appellee.


                        December 9, 2021
            LYNCH, Circuit Judge.            In 2011, the district court

imposed its original criminal sentence against Stephen Z. Harvey,

Jr., including a restitution order to the corporate victim payee.

Purporting to act under Federal Rule of Criminal Procedure 36, the

district court amended the restitution portion of that sentence

nine years later, substituting the receiver of the corporate victim

as the restitution recipient.

            Although Harvey did not raise the issue in the district

court, we reverse the amended restitution order on jurisdictional

grounds.    Compelled by 18 U.S.C. § 3664(o), our case law which

interprets an analogous provision in 18 U.S.C. § 3582, and "the

general    rule   of   finality"    governing    criminal   convictions   and

sentences, see Dillon v. United States, 560 U.S. 817, 824 (2010),

we hold that the district court was divested of jurisdiction over

the restitution order once the order was entered as part of

Harvey's final criminal judgment.             On these facts, we do not

identify any statutory authority, including the Mandatory Victims

Restitution Act of 1996 ("MVRA"), 18 U.S.C. §§ 3663A, 3664, that

provides a basis for jurisdiction.              Because the district court

invoked Rule 36 for an amendment that could not be properly made

under it, the district court acted without jurisdiction.

            We    recognize   the    common-sense    appeal   of   what   the

district court did and that this result benefits a wrongdoer.

Nonetheless, we are bound to follow established law.


                                     - 2 -
I. Background

          Only those facts necessary to frame the issues raised on

appeal are discussed below.

          A.    The Initial Proceedings

          Harvey is the former Chief Financial Officer of Sleep

HealthCenters LLC ("SHC"), a Massachusetts-based limited liability

company focused on diagnosing and treating sleep disorders.    In

that position, he embezzled more than $600,000 of company funds by

issuing company checks to himself and third parties to whom he

owed money, and by manipulating SHC's accounting system to conceal

those transactions.

          In May 2011, Harvey was charged by information with one

count of mail fraud, see 18 U.S.C. § 1341, and one count of

interstate transportation of stolen property, see id. § 2314.

After he waived indictment and pleaded guilty to both counts, the

district court imposed a below-guideline sentence of twenty-four

months' imprisonment, to be followed by three years of supervised

release, as well as the restitution order we next describe.1

          The district court further determined that the victim of

the offense was SHC and ordered Harvey to pay criminal restitution




     1    At sentencing, the district court calculated the
advisory guideline range to be thirty-seven to forty-six months of
imprisonment, but, upon departing under U.S. Sentencing Guidelines
Manual § 4A1.3(b), the court determined the appropriate range to
be thirty-three to forty-one months.


                               - 3 -
to the company's then-President and Chief Executive Officer, Paul

Valentine, in the amount of $635,060.70.                   At the sentencing

hearing, the district court rejected a lengthier sentence because

of the "hefty" restitution and in order to "facilitate the prompt

repayment to the victim."        The court entered the final judgment of

conviction    and    sentence    after    conviction,     which    included   the

restitution order, on September 30, 2011.

          B. The Dissolution of SHC and Substitution of KCP as the
          Restitution Payee

          SHC ceased business operations in early 2013.                       The

Massachusetts       Superior    Court    for    Suffolk   County   subsequently

placed SHC in a receivership, appointing as receiver KCP Advisory

Group, LLC ("KCP").       KCP oversaw the sale of SHC's assets until

SHC officially dissolved as a corporate entity in June 2015. About

one year later, the Suffolk County Superior Court entered final

judgment terminating the receivership and discharging KCP from its

obligations.

          Harvey paid little of the restitution he owed, though

the sentencing court had reduced his term of imprisonment in light

of the restitution order.         By October 2019, Harvey had paid less

than $9,000 in restitution, that is, less than two percent of his

total debt.    Based on his non-payment, the government applied for

a writ of continuing garnishment under 28 U.S.C. § 3205(b)(1),

seeking to garnish Harvey's wages and income.              After the district



                                        - 4 -
court allowed the writ in November 2019, and Harvey's employer

filed an answer confirming his employment, the government moved

for an order of continuing garnishment and Harvey moved, with leave

of court, to quash the writ.

            Harvey argued the writ of continuing garnishment should

not issue because the corporate victim was no longer in business

and   had   no   successor-in-interest.       The   government   argued   in

response that the court could "use its equitable powers to name

KCP . . . as successor victim to SHC"2 or, in the alternative,

direct the payments to the Crime Victims Fund, established by the

Victims of Crime Act of 1984, 34 U.S.C. § 20101(a).

            On February 19, 2020, without a hearing, the district

court denied Harvey's motion to quash and allowed the motion of

the   government    for   an   order   of   continuing   garnishment   (the

"February Order").     At that time, the district court did not amend

the restitution order; rather, it stated that "it ha[d] authority

under Fed. R. C[rim.] P. 36 to amend the judgment as to the payee




      2   The government also cited United States v. Phaneuf, 91
F.3d 255, 265 (1st Cir. 1996), to support the substitution. In
that case, this court affirmed the Probation Office's decision to
direct restitution payments to the Federal Deposit Insurance
Corporation ("FDIC") because, at the time of sentencing, the
corporate victim was defunct and FDIC had been appointed as the
receiver. Id. at 265. The government did not cite Rule 36 or 18
U.S.C. § 3664(o) as a basis for the court's authority.



                                   - 5 -
of restitution."3    The court, in that same order, noted that "it

[wa]s not clear on the [then-] current record that it [wa]s

possible or feasible to have the receiver . . . substituted [] for

SHC," so the court directed the government to confer with KCP "to

seek reinstatement as receiver for the purpose of receiving and

distributing restitution payments from Mr. Harvey."         If such

reinstatement proved to be infeasible, the court stated that the

restitution award would, upon the government's motion, be assigned

to the Crime Victims Fund.    Harvey did not file an objection to

any portion of the order and did not object to or question the

assertion by the court that it had authority under Rule 36 to amend

the restitution order in response to the government's motion.

          In accordance with the district court's instruction, in

March 2020, KCP filed in Suffolk County Superior Court an emergency

motion to reopen the receivership to administer the restitution

award. The state court reopened the receivership on July 30, 2020.

In the interim, none of the parties had questioned the court's

authority to act under Rule 36 to substitute the receiver as the

restitution payee.




     3    In the electronic order, the     district court misstated
that "it ha[d] authority under Fed. R.     Civ. P. 36 to amend the
judgment as to the payee of restitution"   (emphasis added), but the
parties agree that the citation to         the civil rules was a
typographical error.


                               - 6 -
          Following the allowance of KCP's motion to reopen the

receivership to administer the restitution award, the district

court announced in an electronic order entered on August 27, 2020

that Harvey's outstanding restitution payments were to be directed

to KCP (the "August Order").         The court cited its February Order

as support.    The August Order did not name the Crime Victims Fund

as an alternative recipient.              There remained no objection or

notification    by   the   parties   questioning      the    court's   Rule    36

authority.

          On September 4, 2020, the sentencing court entered the

amended judgment pursuant to Rule 36, substituting KCP as the

restitution payee.4        The total amount of restitution Harvey was

ordered to pay remained unchanged.              Harvey appeals from that

amended judgment, together with the February and August Orders.

          Harvey's most telling argument on appeal is that the

district court lacked jurisdiction to amend the criminal judgment.

He contends the district court's reliance on Rule 36 to amend the

restitution    judgment     was   error    because   the    Rule   permits    the

correction of only clerical errors in a judgment and the amendment




     4    If the identified victim to whom restitution had been
owed were a natural person, rather than a corporation, the MVRA
would have permitted in the case of the victim's death the victim's
legal guardian or representative to assume the victim's
restitution rights.    See 18 U.S.C. § 3663A(a)(2).     No similar
provision exists for corporate victims, so amendment of the order
was deemed appropriate.


                                     - 7 -
in this case was substantive in nature.             He further argues the

MVRA provides no basis for the court's order.          For these reasons,

Harvey contends the court was without authority to amend the

restitution portion of his criminal judgment which was final as of

2011.

           The government, in response, argues that "Rule 36 does

not   implicate    a   court's   subject-matter     jurisdiction."     The

government contends that Harvey's Rule 36 challenge is subject to

plain    error     review     because      Harvey    failed   to     object

contemporaneously to the district court's reliance on the Rule.

Under plain error review, the government argues, the amendment

must stand.      The government further contends that, in any event,

the MVRA authorizes courts to substitute suitable restitution

payees where, as allegedly here, the victim is "deceased" or

"incapacitated."       See 18 U.S.C. § 3663A(a)(2).

II.   Discussion

           As we must, we start with whether the district court had

subject-matter jurisdiction to amend the restitution portion of

Harvey's criminal judgment.      See Royal Siam Corp. v. Chertoff, 484

F.3d 139, 142 (1st Cir. 2007); see also United States v. Mercado-

Flores, 872 F.3d 25, 28 (1st Cir. 2017) ("Even where, as here, no

jurisdictional issue was broached in the district court, we have

an affirmative obligation to examine jurisdictional concerns."

(internal quotation marks omitted)).          Harvey argues the district


                                   - 8 -
court lacked such jurisdiction because 18 U.S.C. § 3582(b) renders

judgments of conviction final.              Subject to the narrow exceptions

set forth in 18 U.S.C. § 3582(b)–(c) and other statutes, Harvey

contends a district court has no authority to amend any portion of

the     final    criminal        judgment   after     it   has    entered.        Our

understanding of 18 U.S.C. § 3582, case law interpreting it, and

"the    general    rule     of    finality"     of   criminal    convictions      and

sentences, see Dillon, 560 U.S. at 824, compel us to adopt Harvey's

view.

              We reject the government's position that this appeal

does    not     present   a      jurisdictional      issue.      The   controlling

precedents we next describe lead us to this conclusion. Subsection

3582(b) states that, "[n]othwithstanding the fact that a sentence

to imprisonment can subsequently be [modified in specified ways,]

. . . a judgment of conviction that includes such a sentence

constitutes a final judgment for all other purposes."                    18 U.S.C.

§ 3582(b).        The Supreme Court has described this provision as

reflecting "the general rule of finality."                    Dillon, 560 U.S. at

824; see also Freeman v. United States, 564 U.S. 522, 526 (2011)

(plurality opinion).          The Court has stated that, under this rule,

a judgment of conviction and sentence "may not be modified by a

district      court   except      in   limited    circumstances"       provided   by

statute.      Dillon, 560 U.S. at 824 (citing 18 U.S.C. § 3582(b)).




                                        - 9 -
            This court has further described this rule of finality

as prescribing the "bedrock" principle that "[s]ubject to only a

handful of narrowly circumscribed exceptions, a district court has

no jurisdiction to vacate, alter, or revise a sentence previously

imposed."   Mercado-Flores, 872 F.3d at 28 (citing Dillon, 560 U.S.

at 819, and United States v. Griffin, 524 F.3d 71, 84 (1st Cir.

2008)).     A   district    court    nonetheless   retains   the    power    to

"correct" certain errors in a previously imposed sentence under

specific circumstances set forth in Federal Rules of Criminal

Procedure 35 and 36.        We have applied these principles in United

States v. Griffin and United States v. Mercado-Flores.

            In Griffin, the district court had relied on Rule 35(a)

to vacate the defendant's prison sentence and re-sentence her

several weeks later.       524 F.3d at 75, 82–83.    On appeal, this court

vacated the new sentence on jurisdictional grounds and remanded

for   re-imposition    of    the    original   sentence   because    the    re-

sentencing had taken place outside of the seven-day window then-

provided in Rule 35(a).        Id. at 85.      This court explained that a

district court has no authority to modify a previously imposed

term of imprisonment, save for limited exceptions provided in,

e.g., 18 U.S.C. § 3582(c).            Id. at 83; see § 3582(c)(1)(B).

Although Rule 35 is one of the exceptions listed in § 3582(c), the

district court had failed to comply with the Rule's strictures,

namely, the time limitation.         Griffin, 524 F.3d at 84.      This court


                                     - 10 -
held that Rule 35 was jurisdictional and could not apply; so, the

court did not have jurisdiction to re-sentence the defendant.       Id.

at 85.

          This   court    again   vacated   a   district   court   order

purporting to modify a criminal sentence in Mercado-Flores, citing

to Griffin.   872 F.3d at 28–30 (citing Griffin, 524 F.3d at 84).

In Mercado-Flores, the district court sua sponte had voided the

defendant's sentence twenty-four days after imposition, without

identifying the source of the court's authority to do so.           872

F.3d at 29.   On appeal, this court vacated the district court's

action on jurisdictional grounds.      Id. at 31.   Considering Dillon

and Griffin, we explained that a district court "has no inherent

power to modify a sentence after it has been imposed" and any

authority to so modify must        stem from an explicit      statutory

provision or rule.   Id. at 28–29 (citing also United States v.

Ortiz, 741 F.3d 288, 292 n.2 (1st Cir. 2014)).        Finding no such

provision or rule empowering the district court sua sponte to void

the defendant's sentence, this court held the district court lacked

jurisdiction to so act.    Id. at 29.

          Applying the same principles to this case, the district

court was without inherent authority to modify Harvey's criminal

sentence once the final judgment was imposed on September 30,




                                  - 11 -
2011.5   That   lack    of   authority    necessarily   extended   to   the

restitution portion of the judgment because restitution was made

part of his criminal sentence.     United States v. Aguirre-González,

597 F.3d 46, 52 (1st Cir. 2010) ("[T]he law in this circuit remains

that restitution ordered as part of a criminal sentence is a

criminal penalty." (internal quotation marks omitted)); see 18

U.S.C. § 3664(o) (referring to "[a] sentence that imposes an order

of restitution").      And on the facts of this case, there was no

statutory provision or rule that could provide the district court

with authority to modify the restitution order.             As explained

below, the substitution of the named restitution payee was not a

correction of a "clerical error" under Rule 36.              Rather, the

amendment was more akin to an attempt to modify a sentence under

Rule 35, but it did not comply with the time limits imposed by

that Rule.   See United States v. Gonzalez-Rodriguez, 777 F.3d 37,

41 (1st Cir. 2015) (noting that corrections to a criminal sentence

after judgment has entered "must proceed within the confines of




     5    This is not to say a sentencing court that misses the
ninety-day deadline "for the final determination of the victim's
losses" under 18 U.S.C. § 3664(d)(5) lacks jurisdiction to declare
the restitution amount after the ninety days have passed.      See
Dolan v. United States, 560 U.S. 605, 611 (2010).     The Supreme
Court held in Dolan that a sentencing court retains the power to
order restitution when it makes clear prior to the ninety-day
deadline that restitution was forthcoming, leaving open only the
issue of amount. Id. at 608.


                                 - 12 -
Fed. R. Crim. P. 35(a), unless there is some statutory basis for

the requested relief").

          The government challenges this conclusion, arguing that

the controlling precedent just described is distinguishable from

this case.    The government contends, inter alia, that Griffin and

Mercado-Flores depend on the finality rule set forth in 18 U.S.C.

§ 3582, which applies only to terms of imprisonment, not to the

restitution order at issue here; so the district court retained

jurisdiction over the restitution portion of Harvey's sentence

under 18 U.S.C. § 3231, despite the entry of a final judgment of

conviction approximately a decade before.           Precedent does not

support such a distinction.         A parallel rule of finality is

reflected in the MVRA, 18 U.S.C. § 3664(o).              Compare 18 U.S.C.

§ 3664(o) ("A sentence that imposes an order of restitution is a

final judgment notwithstanding the fact that . . . such a sentence

can subsequently be [modified in specified ways]."), with id.

§   3582(b)   ("Notwithstanding     the    fact   that    a   sentence   to

imprisonment can subsequently be . . . [modified in specified ways]

. . . a judgment of conviction that includes such a sentence

constitutes a final judgment for all other purposes."); see also

United States v. Puentes, 803 F.3d 597, 599 (11th Cir. 2015) ("18

U.S.C. § 3664(o)[] provides an exhaustive list of the ways in which

a mandatory restitution order can be modified.").




                                  - 13 -
           The government further attempts to distinguish this case

from Griffin on the ground that the Griffin court considered a

challenge to the district court's authority to amend a sentence

under Rule 35, rather than Rule 36.            524 F.3d at 82–85.    And Rule

35, the government highlights, has a time limitation that is absent

from Rule 36.     This distinction also does not make a dispositive

difference.      Although this court discussed Rule 35(a)'s time

limitation,     our   holding   in   Griffin    ultimately   predicated      the

jurisdictional limitation on 18 U.S.C. § 3582 and the analysis of

the rule of finality.        Id. at 83–84; see Dillon, 560 U.S. at 824

(citing   18    U.S.C.   §   3582(b)).    This    rule,   again,    exists   in

analogous form in the MVRA.          See 18 U.S.C. § 3664(o).        Further,

the significance of the time limitation in Griffin primarily was

the district court's failure to comply with it.               So too here,

because the district court invoked Rule 36 for an amendment that

could not be properly made under it, the district court acted

without jurisdiction.

           We    note    that   subject-matter     jurisdiction     cannot   be

conferred by a party's "indolence, oversight, acquiescence, or

consent." United States v. Horn, 29 F.3d 754, 768 (1st Cir. 1994).

Although Harvey did not object to the district court's assertion

of authority under Rule 36 until this appeal, plain error review

does not apply, and our review of his challenge is de novo.                  See

United States v. George, 841 F.3d 55, 70–71 (1st Cir. 2016).


                                     - 14 -
            We conclude the district court's substitution of the

restitution payee was not a correction of a "clerical error" as

contemplated by Rule 36.    The Rule provides that:

            [a]fter giving any notice it considers
            appropriate, the court may at any time correct
            a clerical error in a judgment, order, or
            other part of the record, or correct an error
            in the record arising from oversight or
            omission.

Fed. R. Crim. P. 36 (emphasis added).         Rule 36 permits the

correction of only "straightforward clerical and technical errors;

it is not meant to provide an opening for litigation over the

merits." United States v. Ranney, 298 F.3d 74, 81 (1st Cir. 2002);

see United States v. Santiago-Lugo, No. 18-2112, 2019 WL 11868617,

at *1 (1st Cir. Oct. 1, 2019) (unpublished) ("A correction of a

judgment pursuant to Rule 36 is non-substantive.").    As the Fifth

Circuit has observed, "[a] clerical error occurs when the court

intended one thing but by merely clerical mistake or oversight did

another."    United States v. Varner, 948 F.3d 250, 254 (5th Cir.

2020) (internal quotation marks omitted); see also United States

v. Robinson, 368 F.3d 653, 656 (6th Cir. 2004) ("[A] clerical error

must not be one of judgment or even of misidentification, but

merely of recitation, of the sort that a clerk or amanuensis might

commit, mechanical in nature." (quoting United States v. Coleman,

229 F.3d 1154, 2000 WL 1182460, at *2 (6th Cir. Aug. 15, 2000)

(unpublished table decision)).



                               - 15 -
           Here, the substitution of KCP as the restitution payee

was not a correction of a "clerical" error.        The amendment was not

correcting a mistake or omission by, e.g., the clerk's office as

to the restitution payee named in Harvey's judgment.                To the

contrary, the district court explicitly identified at sentencing

SHC as the victim of Harvey's crime.             That identification was

accurately stated in the restitution order entered on September

30, 2011 which designated SHC's President as the restitution

recipient.      Cf. United States v. Portillo, 363 F.3d 1161, 1165

(11th Cir. 2004) (per curiam) (affirming the district court's

assertion of authority under Rule 36 to correct defendant's written

restitution judgment when the judgment did not reflect the oral

sentencing pronouncement); United States v. Crawley, 463 F. App'x

418, 422 (5th Cir. 2012) (per curiam) (unpublished) (similar).

Substituting the receiver as the restitution recipient nine years

thereafter is not a mechanical or technical correction.             It is a

change   that    was   not   contemplated   at   sentencing   and   is   not

authorized by Rule 36.       Cf. Varner, 948 F.3d at 254 ("A name change

obtained six years after entry of judgment is not a clerical error

within the meaning of Rule 36.").

           Further, none of the avenues for modifying a sentence

imposing a restitution order provided in 18 U.S.C. § 3664(o) apply




                                   - 16 -
in this case.6     The district court could not act under Rule 35(a)

here because the amendment took place nine years after the original

criminal sentence was imposed, which is well outside of Rule

35(a)'s 14-day time limitation.             18 U.S.C. § 3664(o)(1)(A); Fed.

R. Crim. P. 35(a); cf. Griffin, 524 F.3d at 85 (holding the time

limitation imposed by Rule 35 is jurisdictional).                  Section 3742

also does not apply because the amendment did not stem from an

appeal   of      Harvey's    original       sentence.        See     18     U.S.C.

§§   3664(o)(1)(A)–(B),       3742.          Further,   SHC's      losses     were

ascertainable at the time of sentencing and no further losses were

brought to the court's attention, so 18 U.S.C. § 3664(d)(5) is

inapplicable.      Id. §§ 3664(d)(5), 3664(o)(1)(C).             So too are 18

U.S.C.   §§    3572,   3613A,   and     3664(k)    because    the    amount     of

restitution     owed   by   Harvey    was    not   "adjusted";      it    remained

unchanged.     Id. §§ 3572, 3613A, 3664(k), 3664(o)(1)(D).                Finally,




     6        Section 3664(o) states that a restitution order may be

              [(1)](A) corrected under Rule 35 of the
              Federal Rules of Criminal Procedure and
              section 3742 of chapter 235 of this title;
              (B) appealed and modified under section 3742;
              (C) amended under subsection (d)(5); or
              (D) adjusted under section 3664(k), 3572, or
              3613A; or

              (2) the defendant may be resentenced under
              section 3565 or 3614.

18 U.S.C. § 3664(o).



                                     - 17 -
Harvey was not resentenced under 18 U.S.C. §§ 3565 or 3614, making

subsection 3664(o)(2) unavailable, as well.

            That    leaves   the   government's   argument    that     KCP   was

authorized to assume the restitution rights of SHC pursuant to the

MVRA, 18 U.S.C. § 3663A(a)(2). We hold it was not.7 This provision

states in relevant part that,

            [i]n the case of a victim who is under 18 years
            of   age,   incompetent,   incapacitated,    or
            deceased, the legal guardian of the victim or
            representative of the victim's estate, another
            family member, or any other person appointed
            as suitable by the court, may assume the
            victim's rights under this section.

Id.   As a matter of first impression, we conclude the clear text

of this provision permits the assumption of a victim's restitution

rights    only   where   the   victim   was   a   natural    person,    not   a

corporation.       As Harvey argues, "[a] corporation cannot be 'under

18 year[s] of age' or 'incompetent' in a legal sense . . . .             [And]

[c]orporations do not have 'legal guardian[s],' 'estate[s],' or




      7   We also find the government's argument regarding the
Crime Victims Fund to be misplaced. The question of whether the
district court was authorized to, in the alternative, direct
Harvey's restitution payments to the fund is not properly before
this court. The district court had stated in the February Order
that it would, on the government's motion, direct Harvey's
restitution payments to the Crime Victims Fund only if KCP could
not be reinstated as the receiver.     KCP was reinstated as the
receiver, the government did not seek to have the restitution
directed to the Crime Victims Fund instead, and the amended final
judgment from which Harvey appeals substituted only KCP (not the
Crime Victims Fund) as the restitution payee.



                                    - 18 -
'family member[s].'"         Because SHC was a corporation, 18 U.S.C.

§ 3663A(a)(2) did not permit KCP to "assume" SHC's restitution

rights nine years after the restitution order was entered.8

III.       Conclusion

              Because the district court lacked jurisdiction to amend

the final criminal judgment, the amended judgment is vacated.



                        - Concurring Opinion Follows -




       8   This holding does not preclude a district court from
naming a corporate victim's successor-in-interest as the
restitution payee at the time the initial restitution order is
imposed, as was done in United States v. Nelson, No. 3:14-cr-
00024, 2015 WL 7302779, at *2 (W.D.N.C. Nov. 18, 2015) (cited by
the government).


                                    - 19 -
           SELYA, Circuit Judge (concurring).           A Victorian saying,

meant to encourage morality, admonishes that "crime does not pay."

I write separately to underscore that the court's opinion in this

case does not fly in the teeth of that venerable admonition.

           Let me be perfectly clear.        I join unreservedly in the

opinion of the court and in its holding that the district court

acted without authority when it amended the criminal judgment to

alter the payee of Harvey's restitution.               Importantly, though,

this is not the end of the road.

           To begin, I acknowledge that our vacation of the amended

judgment   —   compelled    by   precedent   —   may    appear    to   have   an

inequitable result.        After bilking more than $600,000 from his

corporate victim, Harvey has paid only a paltry portion of the

ordered restitution.        The district court's substitution of the

receiver as the restitution payee was designed to give practical

effect to Harvey's sentence.        Even though the law requires us to

vacate that substitution, our opinion is limited to the district

court's lack of jurisdiction to amend the judgment.              It should not

be read as signifying that Harvey no longer owes any restitution.

           Corporations commonly evolve.          They, like people, can

cease to exist.    Although the Mandatory Victims Restitution Act of

1996 (MVRA), 18 U.S.C. § 3663A, does not provide an avenue for

modifying a restitution order to substitute a restitution payee

for a dissolved corporate payee in situations like Harvey's, see


                                   - 20 -
ante at 17-19, this statutory lacuna does not lead inexorably to

the conclusion that when a corporate victim named in a restitution

order dissolves, restitution payments to it must abate.                 Here, I

think it is possible that Harvey may still be held liable for the

unpaid restitution amounts.

           To be sure, the issue is not before us on this appeal.

I want to suggest, however, that the corporate victim's entitlement

to Harvey's restitution payments may still be in play.                 The MVRA

contemplates that a victim named in a restitution order may obtain

an   abstract    of   judgment   enforceable   as   a    civil       lien   on   a

defendant's property.       See 18 U.S.C. § 3664(m)(1)(B).             But I do

not read this provision as foreclosing the alternative that a

"victim could initiate a separate civil suit" in which "the

wrongdoer's     liability   would   be   incontestable    as     a    result     of

[section] 3664(l)."      United States v. Sawyer, 521 F.3d 792, 797

(7th Cir. 2008) (Easterbrook, J.).           I see no reason why such a

path would not be open to the receiver here:            it was appointed by

a Massachusetts state court, and vested with the authority to

institute and prosecute litigation in the corporate victim's name

to pursue claims of, or recover property or amounts due to, that

corporation.      So, too, the receiver was vested with all the

incidental powers generally available under Massachusetts law.

           There is another possible route to enforcement. It seems

to be an open question whether a criminal judgment must in all


                                    - 21 -
cases be amended for restitution payments to be redirected to an

entity that is not named in the restitution order.                       In some

instances, it may be appropriate for restitution payments to be

collected by such an entity.          This might be permissible, say, when

a corporate victim and a substitute payee are deemed to be the

same corporation.       See United States v. Hundley, No. 02-00441,

2013 WL 12384285, at *2 (S.D.N.Y. Oct. 8, 2013) (ordering, without

amending    the   criminal    judgment,       that   restitution     payments   be

issued to entity entitled to corporation's right to restitution

because entity was "deemed" same corporation based on operation of

federal statute); cf. United States v. Phaneuf, 91 F.3d 255, 265

(1st Cir. 1996) (affirming, on plain-error review, process by which

probation department directed restitution payments to Federal

Deposit Insurance Corporation even though restitution order named

only defunct bank as restitution payee).

            The short of it is that our vacation of the district

court's amended judgment does not speak to either the viability or

the enforceability of Harvey's criminal restitution obligation.

Given the circumscribed nature of our holding, I think that there

are avenues that the government or the receiver may yet choose to

explore    in   order   to   ensure    that    Harvey   does   not   receive    an




                                      - 22 -
undeserved windfall.9   To my mind, the ends of justice would be

served by such exploration.




     9    Of course, this problem might have been avoided had the
district court, when designating a restitution payee, not only
named the corporation but also specified that the order would run
to the benefit of the corporation's successors and assigns. Some
courts apparently have considered the MVRA's statutory definition
of "victim" to be sufficiently elastic to encompass even
unidentified successors.   See, e.g., Judgment, United States v.
Diaz-Cabrera, No. 14-109 (D.P.R. Aug. 4, 2015), ECF No. 628
(requiring restitution to be paid to "RG Premier Bank (or its
successor)"); Order, United States v. Shahidy, No. 01-312
(S.D.N.Y. July 24, 2002), ECF No. 40 (ordering portion of
restitution to "MicroAge, Inc., or its successors").


                              - 23 -